Exhibit A
                                                                                                                          KluwerArbitration



Document information                       11. Awards, Decisions, and Orders of the Arbitral Tribunal
                                           (HKIAC Rules, Articles 32–40)
 Publication
                                           11.01 Section V of the Rules provides the framework for making awards, decisions, and
 A Guide to the HKIAC                      orders by the arbitral tribunal in HKIAC arbitrations. It also addresses the costs of
 Arbitration Rules                         arbitration and deposits for such costs. The process of rendering an award under the
                                           HKIAC Rules involves the following stages, although not always in the stated order:
                                           (1)   Closure of hearings. When the arbitral tribunal is satisfied that all parties have had
 Organization                                    a reasonable opportunity to present their respective cases, the arbitral tribunal
 Hong Kong International                         shall declare the proceedings closed. (1) After the formal declaration of closure, the
 Arbitration Centre                              arbitral tribunal will not accept any further submissions from the parties, unless the
                                                 proceedings are reopened. (2)
                                           (2)   Deliberation. After the closure of oral or documentary hearings, the arbitral tribunal
 Entry into force                                will generally retire to deliberate on the decision. For minor procedural rulings, the
                                                 decision may be issued without formal deliberation. Different arbitral tribunals
 1 November 2013                                 may adopt different approaches to the deliberation phase. Some arbitrators prefer
                                                 to deliberate on the decision in person shortly after the hearing. Other arbitrators
                                                 may prefer to reach their decisions independently, and exchange their reasons in
 Link(s) to Related Rules                        writing.
 KLI-KA-Moser-Bao-2020-                    (3)   Reaching a decision. The arbitral tribunal will normally be able to reach a decision
 b003                                            after deliberation. Most disputes submitted to HKIAC are decided unanimously. A
                                                 small minority of cases is determined by majority. (3) In such cases, the dissenting
                                                 arbitrator may issue a dissenting opinion as an addendum to the main award. In
                                                 rare circumstances, there may be no clear majority. In such circumstances, the
                                   P 246         presiding arbitrator will make the decision alone. In relatively uncontroversial
                                                 procedural rulings, the tribunal may devolve the decision-making function to the
                                                 presiding arbitrator.
                                           (4)   Assessment of costs. The arbitral tribunal will invite submissions on the quantum
                                                 and apportionment of costs after the submission of substantive pleadings, and
                                                 render a decision on costs as part of the award. However, the arbitral tribunal may
                                                 elect to issue a separate costs award independently of the award on the
                                                 substantive issues in dispute. Under the Rules, only certain categories of costs are
                                                 recoverable. These include HKIAC's Registration and Administrative Fees, arbitral
                                                 tribunal's fees and expenses, costs of any assistance required by the tribunal,
                                                 expenses of witnesses and experts, as well as costs of legal representation. (4) The
                                                 costs of legal representation may be capped early in the proceedings by a direction
                                                 issued by the arbitral tribunal prior to incurring the costs. (5) Costs are ordinarily
                                                 awarded to the successful party on the standard basis. (6) Under the Rules,
                                                 however, an arbitral tribunal has authority to make a variety of categories of costs
                                                 orders, including issues-based, proportional, or indemnity costs orders. (7)
                                           (5)   Rendering of the award. The arbitral tribunal will generally render a final award, but
                                                 may issue a series of partial awards on certain aspects of the dispute. (8) The award
                                                 will typically comprise the following elements: (a) identification of the parties; (b)
                                                 specification of the date of the award and the seat of the arbitration; (c) the
                                                 procedural history; (d) summary of the factual background and the issues in
                                                 dispute; (e) substantive analysis for the decision; and (f) specification of any orders
                                                 to be carried out by the parties. (9) For a three-member tribunal, each arbitrator is
                                                 required to each sign the award, even if any of them dissents in the decision. If, for
                                                 any reason, an arbitrator is unable or unwilling to sign the award, the award must
                                                 provide an explanation for the omission of the arbitrator's signature. (10)
                                           (6)   Transmission of the award. After the arbitral tribunal completes its award, it will
                                                 send the original copies to HKIAC to release to the parties. HKIAC will not scrutinize
                                                 the award, but may proofread and review the non-substantive parts of the award
                                                 upon the tribunal's request. HKIAC will then affix its seal to the award and dispatch
                                                 one original copy to each party on behalf of the arbitral tribunal. (11) Where
                                                 possible, electronic copies will also be supplied.

                                           A. Article 32—Decisions
                                           1. Article 32.1—majority rulings
                                                 When there is more than one arbitrator, any award or other decision of the
                                                 arbitral tribunal shall be made by a majority of the arbitrators. If there is no
                                   P 247         majority, the award shall be made by the presiding arbitrator alone.
                                           11.02 This provision provides that any decision taken by a three-member tribunal,
                                           whether in the form of an award or otherwise, will be decided by majority. Where a


                                                                  1
                            © 2020 Kluwer Law International, a Wolters Kluwer Company. All rights reserved.
            11.129 HKIAC closely monitors the dispute amount and level of deposit for each
            arbitration. If it appears that there may not be sufficient funds to cover the costs of the
            arbitration, HKIAC will request supplementary deposits from the parties after consulting
            with the arbitral tribunal.
            11.130 Typically, HKIAC will ask for supplementary deposits after a new claim or a
            counterclaim is filed, or consolidation of arbitrations is ordered. Once the arbitral
            tribunal is constituted, HKIAC will act upon the tribunal's directions regarding
            supplementary deposits. The general practice is that the tribunal will notify HKIAC the
            timing and amount of any supplementary deposits and HKIAC will communicate this
            request to the parties.

            4. Article 40.4—failure to pay
                  If the required deposits are not paid in full to HKIAC within 30 days after
                  receipt of the request, HKIAC shall so inform the parties in order that one or
                  another of them may make the required payment. If such payment is not
                  made, the arbitral tribunal may order the suspension or termination of the
                  arbitration or continue with the arbitration on such basis and in respect of
                  such claim or counterclaim as the tribunal considers fit.
            11.131 Article 40.4 sets out the consequences if the parties fail to make the requested
            deposit within the applicable time limit. The time limit is thirty days from the date of
            receipt of the request by the last intended recipient in accordance with Article 2.2.
            11.132 After the expiry of the thirty-day period, HKIAC will proceed as follows:
            (1)   Where one party has paid its share of the deposit and the other party has failed to
                  pay its share, HKIAC will invite any of the parties to pay the outstanding amount and
                  inform them of the consequences under Article 40.4.
            (2)   Usually, HKIAC will allow seven days to pass and then inform the arbitral tribunal of
                  the parties' failure to pay.
            11.133 The discretion then lies with the arbitral tribunal as to how they wish to proceed.
            Article 40.4 provides the tribunal may suspend, terminate, or continue with the
            proceedings as it considers appropriate. In practice, arbitral tribunals hesitate to
            terminate the proceedings immediately. They will normally give the paying party a
            further opportunity to make the payment on behalf of the non-paying party and notify
            them that the proceedings will be suspended or terminated if payment is not made. If
            payment remains outstanding, the tribunal may suspend the proceedings until payment
            is received. If payment is not made during the suspension period, the tribunal may
            consider terminating the proceedings.

            5. Article 40.5—accounting in final award
                  In its final award, the arbitral tribunal shall render an account to the parties of
                  the deposits received by HKIAC. Any unexpended balance shall be returned to
                  the parties by HKIAC.
             11.134 The arbitral tribunal will attach to its final award a statement of the deposit
             account maintained by HKIAC. If HKIAC holds unexpended funds on account after the final
             award has been made, it will return the amounts to the parties as instructed by the
             tribunal or as the parties may have agreed. Where no instruction or agreement has been
             provided, HKIAC will refund the amounts in the same proportions and to the same parties
       P 273 as the deposits were received.

            6. Article 40.6—deposit holding accounts
                  HKIAC shall place the deposit(s) made by the parties in interest bearing
                  deposit account(s) at a reputable licensed Hong Kong deposit-taking
                  institution. In selecting the account(s), HKIAC shall have due regard to the
                  possible need to make the deposited funds available immediately.
             11.135 The funds held by HKIAC must be held in interest-bearing deposit accounts at a
             reputable Hong Kong bank. At the time of writing, HKIAC maintains two interest-bearing
             deposit accounts at HSBC. One account is designated for the arbitral tribunal's fees and
       P 273 expenses, and another account is for HKIAC's fees and expenses.



            References
            1)    HKIAC Rules, art 30.1.
            2)    ibid, art 30.2.




                                     17
© 2020 Kluwer Law International, a Wolters Kluwer Company. All rights reserved.
            3)    On the subject of dissenting opinions in international commercial arbitration, see
                  generally Alan Redfern, 'The 2003 Freshfields Lecture—Dissenting Opinions in
                  International Commercial Arbitration: The Good, the Bad and the Ugly' (2004) 20(3)
                  Arbitration International 223.
            4)    HKIAC Rules, art 33.1.
            5)    ibid, art 33.3.
            6)    See John Choong and Romesh Weeramantry, The Hong Kong Arbitration Ordinance:
                  Commentary and Annotations (2nd edn, Sweet & Maxwell 2015) at 412: 'in practice,
                  the award of costs in Hong Kong generally follows the practice in England where a
                  successful party is able to recover the arbitration costs from the unsuccessful party'.
            7)    HKIAC Rules, art 33.2.
            8)    ibid, art 34.1.
            9)    ibid, art 34.
            10)   ibid, art 34.5.
            11)   ibid, art 34.6.
            12)   See for example: CIETAC Rules (2015), art 50.1; SCC Rules (2010), arts 43–44; SIAC
                  Rules (2016), arts 35–37.
            13)   HKIAC Rules, arts 24 (orders for security), 40.1 (deposits for costs). Note that art 40.1
                  expressly refers to the costs listed in art 33.1(a)–(c), (f).
            14)   Arbitration Ordinance, s 74(8).
            15)   ibid, s 74(9).
            16)   ibid, s 74(1). Costs may also be ordered in respect of any interlocutory or interim
                  measure: ibid, s 74(3).
            17)   ibid, s 74(2).
            18)   UNCITRAL Rules (2010), art 40.2.
            19)   HKIAC Rules, art 33.1(a).
            20)   ibid, art 10.1; further Chapter 7, paragraphs 7.91–7.103.
            21)   HKIAC Rules, art 33.1(b).
            22)   ibid, sch 2, para 1.3 and sch 3, para 1.4.
            23)   HKIAC Practice Note on Arbitral Tribunal's Fees, Expenses, Terms and Conditions
                  Based on Schedule 2 and Hourly Rates, para 5; HKIAC Practice Note on Arbitral
                  Tribunal's Fees, Expenses, Terms and Conditions Based on Schedule 3 and Hourly
                  Rates, para 5.
            24)   HKIAC Rules, art 25.
            25)   ibid, art 33.1(c).
            26)   UNCITRAL Rules (2013), art 40.2(c); SIAC Rules (2016), art 35.2(c); ICDR Rules (2014), art
                  34(b). This may be impliedly encompassed within the following institutional rules:
                  ICC Rules (2012), art 37.1; LCIA Rules (2014), art 28.1; CIETAC Rules (2015), art 72.1; SCC
                  Rules (2008), art 43.1(iii).
            27)   HKIAC Rules, art 33.1(d).
            28)   See eg CIArb 'Costs of International Arbitration Survey 2011'
                  <https://www.international-arbitration-attorney.com/wp-content/uploads/CIArb-
                  costs-of-International-A...> (last accessed 14 December 2016) at 10 ('74% of party
                  costs were spent on external legal costs (including legal fees)'); 'ICC Commission
                  Report: Decisions on Costs in International Arbitration', ICC Dispute Resolution
                  Bulletin 2015, Issue 2 at 3 (on average, party costs make up 83 per cent of the overall
                  costs of arbitration).
            29)   HKIAC Rules, art 33.3.
            30)   ibid, art 4.4, sch 1, para 1. At the time of writing, the Registration Fee as specified on
                  the HKIAC website is HK$ 8,000.
            31)   HKIAC Rules, art 40.1, sch 1, para 2.
            32)   'ICC Commission Report' (n 28) at 12.
            33)   ibid.
            34)   ibid., at 13.
            35)   See Arbitration Ordinance, s 74(7)(a). See also Woon Lee Construction Co Ltd v
                  Holroyd Ltd [2011] HKEC 29; Chinney Constructions Pty Ltd v Po Kwong Marble Factory
                  [2005] 3 HKLRD 758 [43].
            36)   See Gary Born, International Commercial Arbitration (2nd edn, Kluwer Law
                  International 2014) vol III at 3095–96; Jeff Waincymer, Procedure and Evidence in
                  International Arbitration (Kluwer Law International 2012) at 1212–13. In Hong Kong,
                  see Woon Lee Construction (n 35) at [5]–[7].
            37)   'ICC Commission Report' (n 28) at 30.
            38)   Arbitration Ordinance, s 74(8) and (9).
            39)   'ICC Commission Report' (n 28) at 30.
            40)   Woon Lee Construction (n 35) [5]–[7].
            41)   See discussion in Woon Lee Construction (n 35).
            42)   Hong Kong Institute of Arbitrators, 'Report of Committee on Hong Kong Arbitration
                  Law', LC Paper No CB(2)2261/08-09(03), 30 April 2003, at 43.21.
            43)   See commentary on art 13.1 in Chapter 9.
            44)   [2003] EWHC 807 (TCC).
            45)   ibid.
            46)   See Chapter 7, paragraph 7.129 regarding the process of fixing the tribunal's fees.




                                     18
© 2020 Kluwer Law International, a Wolters Kluwer Company. All rights reserved.
